Exhibit 10.25.2
Named Executive Officer Compensation Information – 2009 Salaries and Target
Bonus Percentages
The table below provides information regarding the annual base salaries and
target bonus percentages for the Company’s 2008 named executive officers for the
2009 performance period:

                              2009 Target Bonus Named Executive Officer   2009
Annual Base Salary   Percentage (1)
Ronald W. Barrett, PhD
  $ 500,000       75 %
Chief Executive Officer
               
William G. Harris
  $ 330,000       40 %
Senior Vice President of Finance and Chief Financial Officer
               
William J. Rieflin
  $ 385,000       60 %
President
               
Kenneth C. Cundy, PhD
  $ 330,000       40 %
Senior Vice President of Preclinical Development
               
David R. Savello, PhD
  $ 330,000       40 %
Senior Vice President of Development
               

 

(1)   Represents a percentage of 2009 annual base salary pursuant to the terms
and conditions of the XenoPort, Inc. Corporate Bonus Plan.

 